ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Patrick Christopher Burns committed professional misconduct warranting public discipline. The court referred the matter to a referee for findings of fact, conclusions, and recommendations. The referee found that respondent failed to timely remit a client’s funds, failed to maintain complete and accurate billing records, charged two clients’ credit cards without authorization and after the representation had been terminated, charged one client duplicate fees, failed to comply with the notice requirements for serving a subpoena and obtained evidence in violation of the rights of another, failed to diligently take remedial action to mitigate known neglect caused by an associate over whom respondent had direct supervisory authority, failed to diligently pursue a client matter or respond to a client’s communications, and failed to supervise non-lawyer staff, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 1.15(c)(3), 1.16(d), 3.4(a), 4.4(a), 5.3(b), and 8.4(d). The referee recommended that the appropriate disposition was a public reprimand.
The parties have now stipulated that the referee’s findings of fact and conclusions of law are conclusive and waive their rights to briefing and oral argument before this court. The parties recommend that the *716court adopt the referee’s recommended discipline.
The court has independently reviewed the' file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Patrick Christopher Burns is publicly reprimanded. IT IS FURTHER ORDERED that respondent shall pay $900 in costs, plus $1,910.06 in disbursements, pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/-
Alan C. Page
Associate Justice